Exhibit 10.3

 

CONCENTRA INC.

TEN YEAR OPTION AWARD AGREEMENT

 

November 28, 2005

 

Optionee: Norman C. Payson, M.D.

 

This Ten Year Option Award Agreement (the “Agreement”) is entered into as of the
28th day of November, 2005, between Concentra Inc., a Delaware corporation (the
“Company”), and you for the purpose of evidencing an award to you of options
(“Options”) pursuant to the Concentra Inc. 2005 Stock Option and Restricted
Stock Purchase Plan for Non-Executive Chairman (the “Plan”).

 

This Agreement and the Options granted herein are not binding on the Company
until you sign this document and return it to the Company’s Legal Department.

 

1. Grant of Options. Pursuant to the Plan and Section 1(a) of Exhibit A to the
Chairman’s Agreement entered into as of November 28, 2005, between the Company
and you (the “Chairman’s Agreement”), the Board of Directors of the Company has
granted to you on this date Options to purchase the number of shares of the
Company’s Common Stock, par value $.01 per share (“Common Stock”), set forth
below. Such shares (as the same may be adjusted as described in Section 12
hereof) are herein referred to as the “Option Shares.” The Options shall
constitute and be treated at all times by you and the Company as “non-qualified
stock options” for federal income tax purposes and shall not constitute and
shall not be treated as “incentive stock options” as defined under section
422(b) of the Internal Revenue Code of 1986, as amended (the “Code”). The terms
and conditions of the Options are set out below.

 

Options:   603,205 shares   Grant No.: NEC4

 

2. Date of Grant; Termination of Options.

 

(a) The Options are granted to you as of November 28, 2005 (the “Date of
Grant”).

 

(b) Your right to exercise the Options (and to purchase the Option Shares) shall
expire and terminate in all events ten years from the Date of Grant.

 

3. Option Price. The purchase price to be paid upon the exercise of the Options
is $18.00 per share, the fair market value of a share of Common Stock (as
determined by the Board of Directors of the Company) on the Date of Grant
(subject to adjustment as provided in Section 12 hereof).

 

4. Vesting Provisions. Except as otherwise provided in Section 5 hereof, on each
of the following dates on which you shall continue to serve as the Non-Executive
Chairman pursuant to the terms of the Chairman’s Agreement, the Options will
vest and will be exercisable with respect to the percentage of the Option Shares
related to the Options indicated as follows (rounded to the nearest whole
share):

 

1



--------------------------------------------------------------------------------

Exercisable On and After:

--------------------------------------------------------------------------------

  

Percentage of Option Shares related to

Options as to which such

Options may be exercised:

--------------------------------------------------------------------------------

February 28, 2006    8.33% May 28, 2006    An additional 8.33% August 28, 2006
   An additional 8.33% November 28, 2006    An additional 8.33% February 28,
2007    An additional 8.33% May 28, 2007    An additional 8.33% August 28, 2007
   An additional 8.33% November 28, 2007    An additional 8.33% February 28,
2008    An additional 8.33% May 28, 2008    An additional 8.33% August 28, 2008
   An additional 8.33% November 28, 2008    The remaining Option Shares

 

In accordance with the preceding schedule, or, if accelerated under Section 5,
as so accelerated, you shall become entitled to exercise the Options and to
purchase any related Option Shares, from time to time, in whole or in part,
until the Options expire and terminate pursuant to Section 2 hereof.

 

5. Acceleration of Vesting Upon Certain Other Events.

 

(a) Accelerated Vesting Upon Certain Transactions. The Options shall become
immediately and fully vested and you will be entitled to purchase 100% of the
Option Shares upon the occurrence, during the term of the Chairman’s Agreement,
of (i) a Change in Control (as defined below), (ii) an Initial Public Offering
(as defined below), or (iii) the sale by the Company of all or substantially all
of one or more of its operating divisions representing in the aggregate 25% or
more of the Company’s Consolidated EBITDA (as such term is defined by the
Company in announcing publicly its results of operations).

 

“Change in Control” shall mean the occurrence of any of the following events:

 

(i) The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of beneficial ownership of either (x) the then outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), such that Welsh, Carson, Anderson & Stowe VIII,
L.P., ceases to own, in the aggregate, more than 50% of the Outstanding Company
Common Stock or of the Outstanding Company Voting Securities; provided, however,
that for purposes of this Subparagraph (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition of Company Common Stock or
other Company voting securities directly from the Company as part of or in
connection with a transaction which complies with clauses

 

2



--------------------------------------------------------------------------------

(A) and (B) of subparagraph (iii) below; (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (C) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A) and (B) of
Subparagraph (iii) below; or

 

(ii) Individuals who, as of the Date of the Grant, constitute the Board of
Directors cease for any reason to constitute at least a majority of the
Incumbent Board (as hereinafter defined); or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination: (A) Welsh, Carson, Anderson &
Stowe VIII, L.P., beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries); and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

“Incumbent Board” means the individuals who constitute the Board of Directors on
the Date of Grant and any other individual who becomes a director of the Company
after that date and whose election or appointment by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Incumbent Board.

 

“Initial Public Offering” shall mean an underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(b) Accelerated Vesting Upon Certain Terminations of Chairman’s Agreement. The
Options shall become immediately and fully vested and you will be entitled to
purchase 100% of the Option Shares in the event of the termination of the
Chairman’s Agreement pursuant to (i) Section 6(a) of the Chairman’s Agreement
upon your death, (ii) Section 6(b) of the Chairman’s Agreement as a result of
your becoming Disabled (as defined below), (iii) Section 6(c) of the Chairman’s
Agreement by the Company without Cause, or (iv) Section 6(d) of the Chairman’s
Agreement by you for Good Reason (as defined below). In the

 

3



--------------------------------------------------------------------------------

event the Chairman’s Agreement is terminated by the Company for Cause (as
defined below) pursuant to Section 6(c) of the Chairman’s Agreement or you
terminate the Chairman’s Agreement without Good Reason pursuant to Section 6(e)
of the Chairman’s Agreement the unvested portion of your Options will be
forfeited to the Company, however, the vested portion of your Options shall
remain exercisable for the period set forth in Section 2(b) hereof.

 

“Disabled” means your inability, with reasonable accommodation, to perform the
essential functions of your duties and responsibilities under the Chairman’s
Agreement due to physical or mental illness or injury, or your otherwise
becoming disabled within the meaning of section 22(e)(3) of the Code, in either
case, for 180 consecutive calendar days and within 30 days after written notice
of termination is given (which may occur before or after the end of such 180 day
period) you shall not have returned to the performance of your material duties
and responsibilities under the Chairman’s Agreement, which results in the
termination of the Chairman’s Agreement by you or by the Company.

 

“Good Reason” means the occurrence of any one or more of the following events:

 

(i) a material adverse change or diminution in the nature or scope of your
authorities, status, powers, functions, duties, or responsibilities from those
set forth in Section 2 of the Chairman’s Agreement;

 

(ii) any removal by the Company of you from, or any failure to appoint or
reelect you to, the position indicated in Section 1 of the Chairman’s Agreement
except in connection with the Company’s termination of the Chairman’s Agreement
for Cause (as defined below) or Disability;

 

(iii) a failure by the Company to comply with any other material term or
provision of the Chairman’s Agreement or of any other written agreement between
you and the Company;

 

(iv) delivery by the Company of notice of non-renewal pursuant to Section 1 of
the Chairman’s Agreement; or

 

(v) the occurrence of a Change in Control.

 

“Cause” means the occurrence of any one or more of the following events:

 

(i) your willful or intentional failure to perform your material duties and
responsibilities under the Chairman’s Agreement (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
failure after the issuance of a Notice of Termination for Good Reason (as
defined in the Chairman’s Agreement) by you);

 

(ii) your commission of an act of dishonesty or fraud of a material nature in
connection with the performance of your duties under the Chairman’s Agreement,
or your willful or intentional misconduct of a material nature in connection
with the performance of your duties under the Chairman’s Agreement; or

 

4



--------------------------------------------------------------------------------

(iii) your conviction of, or entering of a plea of nolo contendere with respect
to, a felony.

 

(c) Modification of Vesting Schedule Upon Exercise of Purchase Option. In the
event you exercise the Purchase Option (as defined in Section 2(b) of the
Chairman’s Agreement), the vesting schedule set forth in Section 4 hereof shall
be modified, retroactively to the Date of Grant to the extent applicable, to
read as follows:

 

Exercisable On and After:

--------------------------------------------------------------------------------

  

Percentage of Option Shares related to

Options as to which such

Options may be exercised:

--------------------------------------------------------------------------------

February 28, 2006    12.5% May 28, 2006    An additional 12.5% August 28, 2006
   An additional 12.5% November 28, 2006    An additional 12.5% February 28,
2007    An additional 12.5% May 28, 2007    An additional 12.5% August 28, 2007
   An additional 12.5% November 28, 2007    The remaining Option Shares

 

(d) Other Accelerations. The Board of Directors of the Company or the
Administrator of the Plan, in its sole discretion, may at any time accelerate
the times set forth in Sections 4 and 5 hereof at which you may exercise any of
the Options with respect to any Option Shares.

 

6. Exercise of Option. To exercise an Option, you must deliver a completed copy
of the attached Option Exercise Form to the address indicated on the Form,
specifying the number of Option Shares being purchased as a result of such
exercise, together with payment in full of the exercise price for all the Option
Shares being purchased. Payment of the option price may be made, at your
election, (i) in cash or by check, (ii) by delivery to the Company of a number
of unencumbered shares of Common Stock having a fair market value as of the date
of exercise equal to the option price held by you for a period of at least six
months, and otherwise qualifying as mature shares pursuant to then-applicable
accounting standards, or (iii) by delivery of an irrevocable undertaking by a
broker to deliver promptly to the Company sufficient funds to pay the exercise
price or delivery of irrevocable instructions to a broker to deliver promptly to
the Company cash or a check sufficient to pay the exercise price. In addition,
upon the exercise of an Option, you will have the right to sell to the Company a
number of unencumbered shares of Common Stock held by you for a period exceeding
six months, and otherwise qualifying as mature shares pursuant to
then-applicable accounting standards, and having a fair market value equal to
the amount of income and other taxes payable by you in connection with such
exercise.

 

7. Transferability of Option. The Options may not be transferred by you (other
than by will or the laws of descent and distribution) other than to a Designated
Affiliate (as such term is defined in that certain Stockholders Agreement, dated
as of August 17, 1999, among the

 

5



--------------------------------------------------------------------------------

Company and the stockholders named therein, as amended) and may be exercised
during your lifetime only by you or such a Designated Affiliate.

 

8. Termination of Services.

 

(a) In the event that the Chairman’s Agreement is terminated for any reason
whatsoever, then the Options may be exercised at any time up to the tenth
anniversary of the Date of Grant but only to the same extent that the Options
were vested (after taking into account the provisions of Section 5) and you were
entitled to exercise the Options on the date the Chairman’s Agreement was so
terminated and had not previously done so.

 

(b) Notwithstanding any provision contained in this Section 8 to the contrary,
in no event may the Options be exercised to any extent by anyone after the tenth
anniversary of the Date of Grant.

 

9. Stockholders Agreement. No Option Shares will be issued upon the exercise of
any Option unless and until you have entered into the Stockholders Agreement,
dated as of August 17, 1999, between the Company and certain of its
stockholders, as amended (the “Stockholders Agreement”) (or unless and until you
have joined the Stockholders Agreement through an amendment thereto), with
respect to the Option Shares issuable upon such exercise.

 

10. Transfer Restrictions on Option Shares. If requested in writing by the
underwriters for the Initial Public Offering of securities of the Company, you
may not sell publicly any Option Shares or any other shares of Common Stock then
held by you, without the consent of such underwriters, for a period of not more
than 180 days following the effective date of the registration statement
relating to such Initial Public Offering.

 

11. Representations.

 

(a) You represent and warrant to the Company that, upon exercise of the Options,
you will be acquiring the Option Shares for your own account for the purpose of
investment and not with a view to or for sale in connection with any
distribution thereof, and you understand that (i) neither the Options nor the
Option Shares have been registered with the Securities and Exchange Commission
by reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act, and (ii) the Option Shares must be held
indefinitely by you unless a subsequent disposition thereof is registered under
the Securities Act or is exempt from such registration. The stock certificates
for any Option Shares issued to you will bear the following legend:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN SO REGISTERED OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

 

(b) You further represent and warrant that you understand the federal, state,
and local income tax consequences of the granting of the Options to you, the
acquisition of rights

 

6



--------------------------------------------------------------------------------

to exercise the Options with respect to any Option Shares, the exercise of the
Options and purchase of Option Shares, and the subsequent sale or other
disposition of any Option Shares.

 

12. Equitable Adjustment.

 

(a) In the event of a merger, consolidation, reorganization, recapitalization,
stock split, stock dividend, extraordinary dividend, or other similar change in
the structure or capitalization of the Company, appropriate adjustments shall be
made to the Options in order to prevent enlargement or dilution of your rights
hereunder, including, if applicable, adjustments to the (a) number and kind of
shares of Common Stock or other securities, cash, or property subject hereto or
that may be delivered hereunder and/or (b) exercise price of the Options.

 

(b) No fractional shares will be issued or issuable pursuant to any adjustment
under this Section 12.

 

13. Continuation of Services. Neither the Plan nor the Options shall confer upon
you any right to continue as Non-Executive Chairman, and such relationship shall
be governed by the terms of the Chairman’s Agreement.

 

14. Plan Document. This Agreement is qualified in its entirety by reference to
the provisions of the Plan and the Chairman’s Agreement, which are incorporated
herein by reference. In the event of any inconsistency between the Plan, this
Agreement, and/or the Chairman’s Agreement, the terms of the Chairman’s
Agreement shall govern.

 

15. General Provisions.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. If any one or more provisions of this Agreement
shall be found to be illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

 

(b) This Agreement, the Plan and the Chairman’s Agreement contain the entire
agreement between the Company and you relating to the Options and the other
matters set forth herein. Except as expressly provided in this Agreement or the
Plan with respect to certain actions permitted to be taken by the Board of
Directors of the Company or the Administrator of the Plan with respect to this
Agreement and the terms of the Options, this Agreement may not be amended,
modified, changed, or waived other than by written instrument signed by the
parties hereto.

 

(c) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

(d) The definitions of Change in Control, Initial Public Offering, Incumbent
Board, Disabled, Good Reason, Cause, Purchase Option, and any other terms or
provisions of this Agreement that are explicitly set forth in the Chairman’s
Agreement shall be construed in accordance with the Chairman’s Agreement and
such events shall only occur for purposes of this Agreement only to the extent
they occur pursuant to the Chairman’s Agreement.

 

7



--------------------------------------------------------------------------------

16. Noncompetition. In consideration of the foregoing Option grant, you agree to
be subject to the noncompetition provisions of Section 2(b) of the Chairman’s
Agreement.

 

17. Confidentiality. In consideration of the foregoing Option grant, you agree
to be subject to the confidentiality provisions of Section 2(c) of the
Chairman’s Agreement.

 

Please acknowledge receipt of this Agreement by signing both copies of this
Agreement in the space provided below and returning them promptly to the
Company’s Legal Department.

 

CONCENTRA INC.

By:

 

/s/    Richard A. Parr II

--------------------------------------------------------------------------------

   

Richard A. Parr II

   

Executive Vice President

 

Accepted and Agreed to as of

the date first above written:

/s/ Norman C. Payson, M.D.

--------------------------------------------------------------------------------

Norman C. Payson, M.D.

 

8



--------------------------------------------------------------------------------

Concentra Inc.

2005 Stock Option and Restricted Stock Purchase Plan for Non-Executive Chairman

Option Exercise Form

 

I, Norman C. Payson, M.D., a Participant under the Concentra Inc. 2005 Stock
Option and Restricted Stock Purchase Plan for Non-Executive Chairman (the
“Plan”), do hereby exercise the right to purchase                      shares of
Common Stock, par value $.01 per share, of Concentra Inc. pursuant to the Ten
Year Option Award Agreement entered into on November 28, 2005, and granted under
the Plan, Grant No.             . Enclosed herewith is (indicate one):

 

  ¨ Cash or a check in the amount of $            , an amount equal to the total
exercise price for the shares of Common Stock being purchased pursuant to this
Option Exercise Form.

 

OR

 

  ¨ A certificate or certificates representing unencumbered shares of Common
Stock of the Company which have been held by me for a period of at least six
months, and otherwise qualifying as mature shares pursuant to then-applicable
accounting standards, together with stock powers and other documentation
requested by the Company, for a number of shares of Common Stock having a fair
market value as of the date hereof equal to the total exercise price for the
shares of Common Stock being purchased pursuant to this Option Exercise Form.

 

OR

 

  ¨ An irrevocable undertaking by a broker to deliver promptly to the Company
funds equal to the total exercise price for the shares of Common Stock being
purchased pursuant to this Option Exercise Form or irrevocable instructions to a
broker to deliver promptly to the Company cash or a check equal to the total
exercise price for the shares of Common Stock being purchased pursuant to this
Option Exercise Form.

 

Date:                                     
                                                                              
                                                                               
                                                Signature

 

Send a completed copy of this Option Exercise Form to:

 

Concentra Inc.

5080 Spectrum Drive, Suite 1200 West Tower

Addison, Texas 75001

Attention: Legal Department – Option Notice

 

9